Case 8:19-cv-00448-VMC-CPT Document 139-1 Filed 01/13/21 Page 1 of 2 PageID 11006




            PLAINTIFF’S WITNESS LIST
                                                                    1
                Name of Witness          Likelihood of calling

1.         Micah J. Eldred               Will call
2.         Carl E. Dilley                Will call
3.         David D. Lopez                Will call
4.         Alvin Mirman                  Will call
5.         Sheldon Rose                  Will call
6.         James Cangiano                Will call
7.         Taylor Zajonc                 Will call
8.         Matthew L. Egna               May call
9.         Catherine A. Bradaick-Zolla   May call
10.        Tina Donnelly                 May call
11.        John Maute                    May call
12.        Melanie Maute                 May call
13.        Deborah Igoe                  May call
14.        Jocelyn Nicholas              May call
15.        Ana Krokhina                  May call
16.        Rachel Stark-Cappelli         May call
17.        Mark Nicholas                 May call
18.        Nigel Lindsay                 May call
19.        David Mullins                 May call
20.        Marilyn Stark                 May call
21.        Philip Stark                  May call
22.        Anna Kotlova                  May call
23.        Ervin Haskaj                  May call
24.        John Paquette                 May call
25.        Deji Adams (FINRA)            May call (via video)
26.        Mario Martins (FINRA)         May call (via video)
27.        Alec Stanley (FINRA)          May call (via video)
28.        Andy Fan                      May call
29.        Andrew Keck                   May call
30.        Sarah Keck                    May call
31.        Diane Harrison                May call
32.        Michael Daniels               May call but subject
                                         of MIL
33.        Ioana C. Tiba                 Unlikely to call
           a/k/a Cassie Tiba
34.        Natalia Jarman                Unlikely to call
35.        Caitlin Clawson Long          Unlikely to call
36.        Christopher A. Conley         Unlikely to call
37.        Anna Williams Warcewicz       Unlikely to call
38.        Jennifer Marie Thomas         Unlikely to call
39.        David Lylis                   Unlikely to call
Case 8:19-cv-00448-VMC-CPT Document 139-1 Filed 01/13/21 Page 2 of 2 PageID 11007




40.        Douglas Zolla           Unlikely to call
41.        Henry Lloyd Burkley     Unlikely to call
42.        John Crawford           Unlikely to call
43.        Robert Tatar            Unlikely to call
44.        Natalie Bannister       May call
